Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both background task scheduler and host I/O request. 
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "57" “258” and "256" have both been used to designate background storage tasks.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 8-13, and 18-20 are rejected under 35 U.S.C. 102(a(1)) as being taught by Mark Henrik Sandstrom (US Patent 8782665), hereafter Sandstrom.
Regarding claim 1 Sandstrom discloses a method of managing CPU (Central Processing Unit) cores (CPU cores via cores 520) in a data storage apparatus (DSA) (via computer systems architectures) configured to perform both host I/O (Input/Output) processing and background storage processing, the method comprising: 
selectively classifying background storage tasks (task via app-inst; Column 3 lines 33-38) in one of a first classification (classifying  instances as  high priority) for longer-running tasks and a second classification (classifying subclasses for other instances reducing execution priority order) for shorter-running tasks; (Column 3 lines 13-21 and 41-49)
selecting CPU cores (via array of processing cores) that are running fewer than a threshold number of first-classification background storage tasks (via app-inst) to process host I/O requests (via request for allocation by the controller 540); (Column 4 lines 20-22)
and processing (executing) the host I/O requests (via controller 540) on their selected CPU cores (cores 520).


Claim 2 is rejected for the reasons set forth hereinabove for claim 1, and further Sandstrom discloses wherein the method further comprises, for each first-classification background storage task: 

selecting a CPU core (520) within a predefined subset (via prioritization) of the CPU cores that is running fewer than a maximum number of first-classification background storage tasks (app-inst) to process that first-classification background storage task (via execute), the predefined subset having a fixed number of CPU cores (via at most at one core) that is smaller than a total number of CPU cores (via array of cores) available to perform host I/O processing (via execution) and background storage processing (via active packet transmission to output 255; Column 8 lines 59-67); 

and processing that first-classification background storage task (app-inst) on its selected CPU core (given one of its local cores) within the predefined subset (priority via core allocation period). (Column 8 lines 42-46)


Claim 3 is rejected for the reasons set forth hereinabove for claim 2, and further Sandstrom discloses wherein the threshold number is one (at most one core). (Column 854-59) 


Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and further Sandstrom discloses wherein the maximum number is also one (at most one core). (Column 8 lines 14-22 and 54-59) 


Claim 8 is rejected for the reasons set forth hereinabove for claim 2, and further Sandstrom discloses wherein the fixed number of CPU cores is within a range of 50% to 75% of the total number (no more than one core allocated at a time) of CPU cores available to perform host I/O processing and background storage processing. (Column 8 lines 14-22)

Claim 9 is rejected for the reasons set forth hereinabove for claim 8, and further Sandstrom discloses wherein the total number of CPU cores available to perform host I/O processing and background storage processing (no more than one core allocated at a time) is smaller than a total number of CPU cores of the DSA (cores 520; Figure 6). (Column 8 lines 14-22; Column 9 lines 52-61)


Claim 10 is rejected for the reasons set forth hereinabove for claim 2 and further Sandstrom discloses wherein the method further comprises, assigning second-classification (classifying subclasses for other instances reducing execution priority order) background storage tasks to CPU cores based on numbers of background storage tasks running (via instances able to execute without high priority input data) on each CPU core. (Column 3 lines 48-51)



Claim 11 is rejected for the reasons set forth hereinabove for claim 10 and further Sandstrom discloses wherein assigning second-classification (classifying subclasses for other instances reducing execution priority order) background storage tasks to CPU cores based on numbers of background storage tasks running on each CPU core includes assigning second-classification (classifying subclasses for other instances reducing execution priority order)  background storage tasks to CPU cores having fewest background storage tasks running thereon within a group (via the array 515 of cores) of CPU cores that is smaller than the total number of CPU cores available to perform host I/O processing and background storage processing, up to a preferred threshold number of running background storage tasks. (Column 3 lines 48-51 and Column 12 lines 16-40; Figure 6)


Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and further Sandstrom discloses wherein assigning second-classification (classifying subclasses for other instances reducing execution priority order)  background storage tasks to CPU cores based on numbers of background storage tasks running on each CPU core further includes, once the preferred threshold number of running background storage tasks has been reached on the CPU cores of the group, assigning second-classification (classifying subclasses for other instances reducing execution priority order) background storage tasks to CPU cores not belonging to the group having fewest background storage tasks running thereon, up to the preferred threshold number of running background storage tasks. (Figure 6)


Claim 13 is rejected for the reasons set forth hereinabove for claim 12 and further Sandstrom discloses wherein assigning second-classification (classifying subclasses for other instances reducing execution priority order)  background storage tasks to CPU cores based on numbers of background storage tasks running on each CPU core further includes, once the preferred threshold number of running background storage tasks has been reached on the CPU cores not belonging the group, assigning second-classification (classifying subclasses for other instances reducing execution priority order) background storage tasks to CPU cores belonging to the group having fewest background storage tasks running thereon, up to an overall threshold number of running background storage tasks, the overall threshold number being larger than the preferred threshold number. (Figure 6)


Regarding claim 18 Sandstrom discloses a computer program product comprising a non-transitory computer-readable storage medium storing a set of instructions, which, when performed by processing circuitry of a data storage apparatus (DSA) (via computer systems architectures), cause the DSA to manage CPU (Central Processing Unit) cores (cores 520) configured to perform both host I/O (Input/Output) processing and background storage processing by: 

selectively classifying background storage tasks (task via app-inst; Column 3 lines 33-38) in one of a first classification (classifying instances as high priority) for longer-running tasks and a second classification (classifying subclasses for other instances reducing execution priority order) for shorter-running tasks; (Column 3 lines 13-21 and 41-49)

selecting CPU cores (via array of processing cores) that are running fewer than a threshold number of first-classification background storage tasks (via app-inst) to process host I/O requests (via request for allocation by the controller 540); 

and processing (executing) the host I/O requests (via controller 540) on their selected CPU cores (cores 520).


Claim 19 is rejected for the reasons set forth hereinabove for claim 18, and Sandstrom further discloses wherein the set of instructions, when performed by the processing circuitry, further cause the DSA to, for each first-classification background storage task:

selecting a CPU core (520) within a predefined subset (via prioritization) of the CPU cores that is running fewer than a maximum number of first-classification background storage tasks (app-inst) to process that first-classification background storage task (via execute), the predefined subset having a fixed number of CPU cores (via at most at one core) that is smaller than a total number of CPU cores (via array of cores) available to perform host I/O processing (via execution) and background storage processing (via active packet transmission to output 255; Column 8 lines 59-67); 

and processing that first-classification background storage task (app-inst) on its selected CPU core (given one of its local cores) within the predefined subset (priority via core allocation period). (Column 8 lines 42-46)

Claim 20 is rejected for the reasons set forth hereinabove for claim 19, and Sandstrom further discloses wherein the threshold number is one. (at most one core). (Column 854-59) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Henrik Sandstrom (US Patent 8782665), hereafter Sandstrom in view of Hisaki Nikura et al. (US Publication 2018/0077236), hereafter Nikura.

Claim 5 is rejected for the reasons set forth hereinabove where Sandstrom disclosed claim 2, however Sandstrom does not explicitly disclose wherein selectively classifying background storage tasks includes classifying flush tasks into the first classification, flush tasks being tasks that persistently store data from a cache into long-term persistent storage.

Nikura discloses wherein selectively classifying background storage tasks (via background process) includes classifying flush tasks into the first classification, flush tasks (via flush cache) being tasks that persistently store data from a cache into long-term persistent storage (via cache writing). (Paragraph [0069])

Nikura and Sandstrom are analogous art because they are from the same field of endeavor involving resource allocation through background processes. 

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the background processes of Nikura into the system of Sandstrom. The motivation behind such a combination would have been to prevent a delay time in the performance of the system. (Paragraph [0150 and 0157])

Claim 6 is rejected for the reasons set forth hereinabove for claim 5, wherein the modified Sandstrom discloses wherein selectively classifying background storage tasks (background process) further includes classifying rebuild tasks into the first classification, rebuild tasks (via rebuild) being tasks that reconstruct data of a failed drive onto a replacement drive. (Paragraph [0048] of Nikura)


Claim 7 is rejected for the reasons set forth hereinabove for claim 6, wherein the modified Sandstrom discloses wherein the maximum number is at least two (via process data in a parallel manner); (Paragraph [0041] of Nikura)
 
and selecting the CPU core within the predefined subset of the CPU cores includes, for a flush task (via flush cache), selecting as the CPU core a CPU core from the predefined subset that is not running a rebuild task. (Paragraph [0069] of Nikura)


4.	Claims 14-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Mark Henrik Sandstrom (US Patent 8782665), hereafter Sandstrom in view of Anil Vasudevan et al. (US Publication 2019/0391940), hereafter Vasudevan.

Regarding claim 14 Sandstrom discloses a data storage apparatus (DSA) (via computer systems architectures)comprising: 

and a plurality of CPU (Central Processing Unit) cores (CPU cores via cores 520) connected to memory, the CPU cores connected to the memory being configured to perform both host I/O (Input/Output) processing and background storage processing and to: 

selectively classifying background storage tasks (task via app-inst; Column 3 lines 33-38) in one of a first classification (classifying instances as  high priority) for longer-running tasks and a second classification (classifying subclasses for other instances reducing execution priority order) for shorter-running tasks; (Column 3 lines 13-21 and 41-49)
select CPU cores (via array of processing cores) that are running fewer than a threshold number of first-classification background storage tasks (via app-inst) to process host I/O requests (via request for allocation by the controller 540); (Column 4 lines 20-22) 

and process (executing) the host I/O requests (via controller 540) on their selected CPU cores (cores 520).

Sandstrom does not explicitly discloses the DSA comprising a network interface circuitry connecting to a remote host over a network; persistent storage storing data; 

Vasudevan a network interface circuitry (network interface controller 212) connecting to a remote host (via node 102) over a network (via network 104); (Figure 1 and 2; Paragraph [0037])

persistent storage storing data (via cache memory via storage resources); (Paragraph [0001, 0026-28]),  

Vasudevan and Sandstrom are analogous art because they are from the same field of endeavor involving task transfer or dispatching.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the elements of Vasudevan into the apparatus of Sandstrom. The motivation behind such a combination would have been to allow optimal processor core scaling. (Paragraph [0002 and 0057] of Vasudevan)


Claim 15 is rejected for the reasons set forth hereinabove for claim 14, wherein the modified Sandstrom discloses wherein the plurality of CPU cores connected to the memory is further configured to: 

selecting a CPU core (520) within a predefined subset (via prioritization) of the CPU cores that is running fewer than a maximum number of first-classification background storage tasks (app-inst) to process that first-classification background storage task (via execute), the predefined subset having a fixed number of CPU cores (via at most at one core) that is smaller than a total number of CPU cores (via array of cores) available to perform host I/O processing (via execution) and background storage processing (via active packet transmission to output 255; Column 8 lines 59-67 of Sandstrom); (Figure 6) 

and processing that first-classification background storage task (app-inst) on its selected CPU core (given one of its local cores) within the predefined subset (priority via core allocation period). (Column 8 lines 42-46 of Sandstrom)


Claim 16 is rejected for the reasons set forth hereinabove for claim 15, wherein the modified Sandstrom discloses wherein the fixed number of CPU cores is within a range of 50% to 75% of the total number (no more than one core allocated at a time) of CPU cores available to perform host I/O processing and background storage processing. (Column 8 lines 14-22 of Sandstrom)


Claim 17 is rejected for the reasons set forth hereinabove for claim 16, wherein the modified Sandstrom discloses wherein the total number of CPU cores available to perform host I/O processing and background storage processing (no more than one core allocated at a time) is smaller than a total number of CPU cores of the DSA (cores 520; Figure 6). (Column 8 lines 14-22; Column 9 lines 52-61 of Sandstrom)



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jian Gao et al. (US Patent 10481802).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 09/23/2022Examiner, Art Unit 2181               

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181